DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: Figs. 11-18 – attachment member 98 coupled to a moveable member 96 to create a coupling structure 170 having a one-touch operation without a slotted portion;
Species II: Figs. 19-21 – attachment member 98A couples to a moveable member 96 to create a coupling structure 170A having a one-touch operation with a slotted portion; 
Species III: Figs. 22-25 – attachment member 212 couples to a moveable member 96 having an engagement hold 214 to create a coupling structure 210 without a slotted portion;
Species IV: Figs. 26-27 – attachment member 234 having slotting grooves 237 couples to a moveable member 96 having an engagement hole 214 to create a coupling structure 232;  
Species V: Figs 28-31 – attachment member 244 having a C-like shape couples to a movable member 242 having a cylindrical body to create a coupling structure 240  
 The species are independent or distinct because each species recites mutually exclusive characteristics of the proximal end of the endoscopic system. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, and 11-15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species define alternate constructions of an endoscope having distinctly different components at the proximal end. The components which form the proximal end of the endoscope vary between embodiments having multiple configurations of the coupling structure to include but not 
Examiner did not make a telephone call to Applicant seeking a provisional election, due to an improper phone number listed in the contact section of the application. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
 
CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MEGAN ELIZABETH MONAHAN/               Examiner, Art Unit 3795  

/MICHAEL J CAREY/               Supervisory Patent Examiner, Art Unit 3795